FILED
                                                                            November 16, 2021
                                                                                  released at 3:00 p.m.
                                                                              EDYTHE NASH GAISER, CLERK
No. 20-0750 – Christopher Morris v. Steven Corder, MD, et al.                 SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA


Armstead, Justice, dissenting, joined by Chief Justice Jenkins:

                The circumstances of this matter are tragic. The family members of the

decedent, Ms. Wade, are understandably grief-stricken. Although I am sympathetic to

Petitioner’s enormous loss, from a legal standpoint I agree with the circuit court’s ruling

that Petitioner’s claims for medical negligence are barred by his failure to allege that the

decedent was “in the custody” of Respondents at the time of her suicide. Therefore, I

respectfully dissent from the majority’s conclusion that the circuit court erred by granting

Respondents’ motion to dismiss Petitioner’s claims.

                This Court has long held that “negligence actions seeking damages for the

suicide of another have generally been barred because the act of suicide is considered

deliberate and intentional, and therefore, an intervening act that precludes a finding that the

defendant is responsible[.]” Moats v. Preston Cnty. Comm’n, 206 W. Va. 8, 16, 521 S.E.2d

180, 188 (1999). The Court in Moats set forth the narrow circumstance in which a plaintiff

may assert a claim for wrongful death by suicide:

                       Recovery for wrongful death by suicide may be possible
                where the defendant had a duty to prevent the suicide from
                occurring. In order to recover, the plaintiff must show the
                existence of some relationship between the defendant(s) and
                the decedent giving rise to a duty to prevent the decedent from
                committing suicide. Generally, such relationship exists if one
                of the parties, knowing the other is suicidal, is placed in the
                superior position of caretaker of the other who depends upon
                that caretaker either entirely or with respect to a particular
                matter.

Id. at Syl. Pt. 6.

                                              1
              The circuit court cited this syllabus point and stated, “Plaintiff’s Complaint

does not allege that Defendants were in a relationship that gave rise to a duty to prevent

the suicide such as that of a custodial caretaker.” Further, the circuit court noted that this

Court addressed the exception to our general bar on wrongful death by suicide claims in a

recent memorandum decision, Hull v. Nasher-Alneam, No. 18-1028, 2020 WL 882087 (W.

Va. Feb. 24, 2020) (memorandum decision), cert. denied, No. 20-1818, 2021 WL 4507880

(U.S. Oct. 4, 2021) (“Hull”).

              In Hull, issued approximately six months before the circuit court granted

Respondents’ motion to dismiss, this Court provided:

                      Consistent with Moats, the circuit court in this matter
              found that petitioners’ malpractice claims were barred, unless
              they fell within a recognized exception to the general rule
              barring claims based upon suicide. The circuit court further
              held that this Court has recognized only one narrow exception
              to the general rule “where the defendant is found to have had a
              duty to prevent the suicide from occurring” which applies to
              “someone who has a duty of custodial care, knows that the
              potential for suicide exists, and fails to take the appropriate
              measures to prevent the suicide from occurring.” [quoting
              Moats, 206 W. Va. at 16, 521 S.E.2d at 188.] This exception
              has been applied to jails, hospitals, reform schools, and others
              having physical custody and control over the persons.

                     In the instant case, the circuit court found, as a matter of
              law, that petitioners’ claims do not fall within the narrow
              exception recognized in Moats. To fit within this exception,
              petitioners would have had to allege facts to satisfy each of
              these elements: custodial care, knowledge of the potential
              for suicide, and failure to take appropriate measures to
              prevent the suicide from occurring.

Id., 2020 WL 882087, at *3 (emphasis added).


                                              2
              Relying on this analysis, the Court in Hull concluded:

              The complaint does not allege that Mr. Hull was in the
              custodial care of respondents at the time he committed suicide,
              nor did petitioners allege that Mr. Hull had ever been in the
              custodial care of respondents. . . . Inasmuch as petitioners
              allege no facts that would cause this case to fall within the
              single, narrow exception to the general rule, we concur with
              the circuit court’s well-founded conclusion that Mr. Hull’s
              suicide bars petitioners’ claims.
Id.

              I believe the circuit court correctly determined that under Moats, and the Hull

memorandum decision issued by this Court in February of 2020, Petitioner’s claims for

medical negligence are barred by his failure to allege that the decedent was “in the custody”

of Respondents at the time of her suicide. While Hull was a memorandum decision, rather

than a signed opinion, the issue of whether a plaintiff asserting a claim for wrongful death

by suicide must establish that the decedent was in the custodial care of a defendant was

squarely before the Court and addressed in that case. 1

              The majority’s discussion of Hull is limited to a footnote in which it attempts

to distinguish Hull from the instant case. The facts of the two cases are not identical;


       1
         This Court has held that memorandum decisions may be cited as legal authority,
and are legal precedent. Therefore, the circuit court’s application of our ruling in Hull was
proper. See Syl. Pt. 5 State v. McKinley, 234 W. Va. 143, 764 S.E.2d 303 (2014) (“While
memorandum decisions may be cited as legal authority, and are legal precedent, their value
as precedent is necessarily more limited; where a conflict exists between a published
opinion and a memorandum decision, the published opinion controls.”). Further, I see no
conflict between the Court’s holding in Moats and our ruling in Hull. The Court in Hull
explained the precise type of “special relationship” that is necessary to satisfy the narrow
exception to the general bar on wrongful death by suicide claims. Providing a specific
instance of what this “special relationship” entails (custodial care) does not conflict with
syllabus point six of Moats.
                                              3
however, there is no dispute that this Court addressed custodial care in the context of a

wrongful death by suicide claim in Hull. The majority’s departure from our ruling in Hull

is not supported under the doctrine of stare decisis.

              In syllabus point 2 of Dailey v. Bechtel Corp., 157 W. Va. 1023, 207 S.E.2d

169 (1974), this Court held that “[a]n appellate court should not overrule a previous

decision recently rendered without evidence of changing conditions or serious judicial

error in interpretation sufficient to compel deviation from the basic policy of the doctrine

of stare decisis, which is to promote certainty, stability, and uniformity in the law.”

(emphasis added). Additionally, we have observed that

              [s]tare decisis . . is a matter of judicial policy. . . . It is a policy
              which promotes certainty, stability and uniformity in the law.
              It should be deviated from only when urgent reason requires
              deviation. . . . In the rare case when it clearly is apparent that
              an error has been made or that the application of an outmoded
              rule, due to changing conditions, results in injustice, deviation
              from that policy is warranted.

Woodrum v. Johnson, 210 W. Va. 762, 766 n. 8, 559 S.E.2d 908, 912 n. 8 (2001) (internal

quotations and citations omitted).

              This Court’s ruling in Hull was “recently rendered”—it was decided six

months before the circuit court granted the motion to dismiss. Moreover, I see no changing

conditions or serious judicial error in interpretation sufficient to compel deviation from our

rulings in Moats and Hull.

              Finally, a number of courts outside of our jurisdiction have concluded that a

plaintiff asserting a wrongful death by suicide claim must establish that a custodial


                                                 4
relationship existed between the decedent and a defendant. 2 As one court recognized, “a

review of cases in other jurisdictions advances only one type of special relationship that

consistently imposes a duty on an actor to prevent another’s suicide, namely a relationship

predicated on a custodial relationship.” Lee v. Corregedore, 925 P.2d 324, 330 (Hawaii

1996) (Veteran’s Services outpatient counselor with history of treatment and close personal

knowledge of patient had no duty to prevent that patient’s suicide); see also McLaughlin

v. Sullivan, 461 A.2d 123, 125 (N.H. 1983) (suggesting that liability against a psychiatrist

would be inappropriate over a non-hospitalized patient); Christian v. Counseling Res.

Assoc., Inc., 2014 WL 4100681, at *7-10 (Del. Super. July 16, 2014) (no special

relationship between outpatient primary care physician and mental health counselor and

decedent because no custody or control); Waybright v. Frederick Cty., MD, 528 F.3d 199,

207 (4th Cir. 2008) (applying Maryland law and stating, “a special relationship is all but

synonymous with a custodial relationship.” (citation omitted)); Watson v. Adams, 2015 WL

1486869, at *7 (D.S.C. Mar. 31, 2015) (“Both South Carolina and federal courts have

rejected attempts to extend the duty to prevent suicide beyond the period of custody.”).

              Based on the foregoing, I respectfully dissent from the majority’s decision to

reverse the circuit court’s order granting Respondents’ motion to dismiss.




       2
        As recognized by the majority, there is a split of authority on this issue from courts
outside of our jurisdiction.
                                            5